Citation Nr: 1216265	
Decision Date: 05/07/12    Archive Date: 05/16/12

DOCKET NO.  08-24 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel



INTRODUCTION

The Veteran served on active duty from February 2000 to December 2005.

This matter comes to the Board of Veterans' Appeals (Board) from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

The Veteran initially requested a hearing before a Decision Review Officer (DRO), but later withdrew his request.  Accordingly, the Board may proceed.


FINDINGS OF FACT

There is an approximate balance of positive and negative evidence as to whether the Veteran has a right knee disability that is causally related to service.


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, service connection for a right knee disability is established.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Considering the favorable outcome detailed below, VA's fulfillment of its duties to notify and assist need not be addressed at this time.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2011).  Service connection may be granted for a disease diagnosed after service discharge when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may also be granted for arthritis if manifested to a compensable degree within one year of separation from service provided the rebuttable presumption provisions of § 3.307 are also satisfied.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  Evidence which may be considered in rebuttal of service incurrence of a disease listed in 38 C.F.R. § 3.309 will be any evidence of a nature usually accepted as competent to indicate the time of existence or inception of disease.  38 C.F.R. § 3.309(d).

Medical evidence of a "chronic" disease should set forth the physical findings and symptomatology elicited by examination within the applicable period.  38 C.F.R. § 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A chronic disease need not be diagnosed during the presumptive period but characteristic manifestations thereof to the required degree must be shown by acceptable medical and lay evidence followed without unreasonable time lapse by definite diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In opening, the Board notes that the RO has been unable to locate the Veteran's service treatment records dated from March 1, 2005, to December 31, 2005, and has made a formal finding of the unavailability thereof.  In this regard, the Board is aware of its "obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt" rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The Veteran seeks service connection for a right knee disability that he asserts had its onset in service.  A review of the Veteran's service treatment records discloses that at entrance his lower extremities and musculoskeletal system were normal on clinical evaluation.  See September 1999 Report of Medical Examination.  Also, at entrance, the Veteran denied having ever had swollen or painful joints, arthritis, rheumatism or bursitis, bone, joint or other deformity, and a "trick" or locked knee.  See September 1999 Report of Medical History. 

A review of the Veteran's service treatment records discloses a singular complaint of pain in the right knee for a duration of 2 days in May 2002.  At this time, the Veteran complained that after taking a physical training test that his knee began to hurt.  He also complained of right knee stiffness, and there was no apparent history of trauma.  Right knee pain was assessed.  The Veteran was treated with Motrin, ice and range of motion and stretching exercises.  

The Veteran's separation examination has not been associated with the claims file.  As noted above, the Veteran's service treatment records dated from March to December 2005 have been misplaced.  

In January 2006, within 2 weeks following his discharge, the Veteran filed his claim for service connection of a right knee disability.  In this regard, he claimed that he had a knee condition, manifested by pain, that had its onset in service.  He pointed to no particular injury.  

In furtherance of substantiating his claim, the Veteran was provided a VA general medical examination in October 2006, which was based on a review of the claims file.  At the time of the examination, the Veteran denied any history of trauma to the knee, but reported that it would pop periodically, especially when on pressed runs.  He then enjoyed running and did not have difficulty with the knee if he controlled the pace.  Apparently, he reported that it did not ache or cause pain any longer, despite the fact that subsequent VA records note complaints of right knee pain.  He also complained that during work he noticed that the joint would "rock" when squatting and pivoting.  

Physical examination revealed crepitus in the knee with extension and flexion.  The knee could be straightened fully and flexed to 125 degrees without pain.  There was no anterior/posterior or lateral instability noted in the knee joint.  X-rays were unremarkable.  

In regards to the right knee, the examiner noted that the Veteran had no recalled trauma to the right knee.  The examiner further remarked that the "syndrome is consistent with an early degenerative joint disease" and that it was not uncommon at this point in the process that the Veteran would have no X-ray findings.  In regards to etiology, the examiner concluded that it was "likely due to a lifetime of war and tear on that knee, where no single traumatic event occurred."  As noted above, subsequent VA records document complaints of knee pain.  

Initially, the Board points out that the presumptive regulations are unavailing.  In order for the presumptive regulations to apply, arthritis must have manifested to the required minimum compensable degree of at least 10 percent disabling, and it must be objectively confirmed by X-ray.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  As noted above, arthritis has not been confirmed by X-ray.  

Nevertheless, and in affording the Veteran the benefit of the doubt, the Board finds that the evidence is at least to equipoise that he has a right knee disability causally related to service.  In this regard, it is notable that upon entrance the Veteran's right knee was normal on clinical evaluation and he complained of no prior or then-current symptomatology of the knee.  The service treatment records note a complaint of knee pain and the Veteran has competently related that he had an onset of knee pain beginning in service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  The Veteran was assessed as having early degenerative joint disease of this knee within 10 months of his discharge and, although the examiner attributed it to "a lifetime of wear and tear," it is significant to the Board that the condition first manifested by pain in service.  Thus, it appears as equally as likely that the condition had its onset in service.  See Jones v. Shinseki, 23 Vet. App. 382, 394 (Lance, J. concurring).  Accordingly, the claim is granted.  Gilbert, supra.  


ORDER

Entitlement to service connection for a right knee disability is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


